     Case 2:19-cv-06182-DSF-PLA Document 96 Filed 08/31/20 Page 1 of 5 Page ID #:3739




 1     MICHAEL FEUER, City Attorney
       KATHLEEN A. KENEALY, Chief Assistant City Attorney
 2     SCOTT MARCUS, Senior Assistant City Attorney
 3     FELIX LEBRON, Deputy City Attorney (SBN 232984)
       A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 4     200 N. Main Street, City Hall East, Room 675
       Los Angeles, CA 90012
 5     Telephone (213) 978-7569
       Facsimile (213) 978-7011
 6     Felix.Lebron@lacity.org
       Patricia.Ursea@lacity.org
 7
       Attorneys for Defendant, CITY OF LOS ANGELES
 8
 9                            UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
12
       Janet Garcia, Gladys Zepeda, Miriam Zamora,      Case No.: 2:19-cv-6182-DSF-PLA
13     Ali El-Bey, Peter Diocson Jr., Marquis Ashley,   [Assigned to Judge Dale S. Fischer]
14     James Haugabrook, individuals, KTOWN FOR         DECLARATION OF GABRIEL S.
       ALL, an unincorporated association,              DERMER
15     ASSOCIATION FOR RESPONSIBLE AND
16     EQUITABLE PUBLIC SPENDING an             [Filed Concurrently with Opposition to
17     unincorporated association               Plaintiffs’ Motion for Order to Show
                       Plaintiffs,              Cause Re: Civil Contempt and Sanctions;
18
            vs.                                 Declarations of Howard Wong and
19     CITY OF LOS ANGELES, a municipal entity; Domingo Orosco]
20     DOES 1-50,
                   Defendant(s).                Date: September 21, 2020
21                                              Time: 1:30 p.m.
22                                              Ctrm: 7D
                                                Judge: Hon. Dale S. Fischer
23
24
25
26
27
28



                                  DECLARATION OF GABRIEL S. DERMER
     Case 2:19-cv-06182-DSF-PLA Document 96 Filed 08/31/20 Page 2 of 5 Page ID #:3740




 1                         DECLARATION OF GABRIEL S. DERMER
 2             I, GABRIEL S. DERMER, hereby declare:
 3          1.      I am an attorney at law, duly licensed to practice before this court and all of
 4     the courts of the State of California. I am one of the attorneys for Defendant City of Los
 5     Angeles (“City”) in this action. I make all statements herein of my own personal
 6     knowledge, and if called to testify as a witness in this action, I could and would testify
 7     competently to the truth of the matters set forth herein.
 8          2.      On July 27, 2020, I received a letter from Plaintiffs’ counsel, Benjamin
 9     Herbert, which asserted permanent signs that were posted before the injunction issued
10     violated the injunction and requested a confirmation within seven days that those signs
11     would be removed.
12          3.      On July 30, 2020, I wrote back to Plaintiffs’ counsel stating that the City
13     disagreed this Court’s order required the removal of any sign, but the City would
14     nevertheless place overlays on top of those existing signs that reference bulky items.
15          4.      I concluded my correspondence by writing “I trust this addresses the issues
16     you raise, but please advise if it does not. Thank you.”
17          5.      On August 6, 2020, I received a letter from Plaintiffs’ counsel advising the
18     City of their intention to file an ex parte Application for an Order to Show Cause re:
19     Contempt and Sanctions, based on paper notices the City posted on July 30 and August 3,
20     2020.
21          6.      The letter offered to discuss avoiding the ex parte application “if the parties
22     can agree to a joint stipulation regarding the posting of the notices, along with a
23     declaration under penalty of perjury from the Director and General Manager of LA
24     Sanitation” and requested a response “by the end of the day.”
25          7.      Immediately upon receiving the letter, the City began investigating
26     Plaintiffs’ claims that the City had posted notices in violation of the injunction so that any
27     such issues could be addressed.
28          8.      Later that afternoon, I called Plaintiff’s counsel (Ms. Myers) to discuss the
                                                    1
                                    DECLARATION OF GABRIEL S. DERMER
     Case 2:19-cv-06182-DSF-PLA Document 96 Filed 08/31/20 Page 3 of 5 Page ID #:3741




 1     issues. I agreed that the City could not post notices that violated the notice-posting
 2     provisions of the injunction (of course) and sought to avoid needless Court intervention.
 3          9.      Ms. Myers claimed Plaintiffs would not have considered contempt but for
 4     words used by Councilmember Buscaino. I explained that CM Buscaino does not speak
 5     for the City in this regard, and the City takes the Court’s injunction very seriously. I
 6     further explained that the City needed some time to address the issues raised by Plaintiffs
 7     that day. At no point did I agree to stipulate to contempt. Indeed, it is and was my belief
 8     that a finding of contempt is unwarranted here.
 9          10.     The following day, Friday, August 7, Plaintiffs’ counsel emailed a proposed
10     joint stipulation re contempt.
11          11.     On Monday, August 10, my colleague Felix Lebron sent an email to
12     Plaintiffs’ counsel wherein he reiterated the “City did not agree to stipulate to contempt
13     or submit a declaration from LASAN’s General Manager.” Mr. Lebron explained the
14     City’s actions since learning of the inadvertently posted paper notices, how those notices
15     that referenced bulky items would no longer be used, and, importantly, that the City did
16     not enforce LAMC 56.11(3)(i) during the cleanups. Mr. Lebron concluded his email by
17     noting our appreciation for Plaintiffs delaying “the filing of an ex parte application to
18     meet and confer with the City on these issues and provide time for the City’s
19     investigation.”
20          12.     Ms. Myers responded that same day (August 10) and noted that Plaintiffs did
21     not say the City agreed to stipulate to contempt or provide a declaration. Ms. Myers
22     further claimed there was a significant disagreement between the parties concerning the
23     paper notices “and what is necessary and justified to ensure the City complies with the
24     injunction” but did not specify the nature of the purported disagreement. The email
25     concluded by stating Plaintiffs’ intention “to file an application for an order to show
26     cause re: contempt and sanctions. As of now, we intend to proceed by noticed motion,
27     but we reserve the right to move ex parte if it is warranted. If that is the case, we will
28     provide oral notice, as required by the Local Rules.”
                                                    2
                                     DECLARATION OF GABRIEL S. DERMER
     Case 2:19-cv-06182-DSF-PLA Document 96 Filed 08/31/20 Page 4 of 5 Page ID #:3742




 1           13.    Two days later (August 12), Ms. Myers sent an email noting how the City
 2     was resuming cleanups in special enforcement zones and expressing concerns about a
 3     lack of notice. Ms. Myers requested that we “take all necessary steps to stop conducting
 4     the comprehensive cleanup immediately, and not commence other cleanups until the
 5     parties can discuss this.” I responded the same day stating the City was investigating
 6     Plaintiffs’ claims and would get back to Plaintiffs as soon as we had information to share.
 7           14.    On August 13, Ms. Myers sent another email, this time about signs, and
 8     stated that there are “over 100 signs around the Raymer shelter that have not been
 9     updated.”
10           15.    The City immediately began investigating this new claim that many signs
11     had not been updated, and Mr. Lebron responded to Plaintiffs’ counsel on August 17.
12     Relevant here, Mr. Lebron noted that the City “took Plaintiffs’ allegations seriously and
13     immediately investigated the issues raised in Plaintiffs’ August 13 email” and that there
14     was “clearly a disconnect” between the parties’ information. Mr. Lebron requested that
15     Plaintiffs provide evidence supporting their representation that over 100 signs were not
16     updated before Plaintiffs filed any motion making such representations to the Court. Not
17     realizing Plaintiffs’ motion for contempt was already a foregone conclusion, the City
18     proposed the parties schedule a meet-and-confer call to discuss these issues after the City
19     received and reviewed Plaintiffs’ evidence. Later that night, Plaintiffs filed their motion.
20     ///
21     ///
22     ///
23
24
25
26
27
28
                                                   3
                                    DECLARATION OF GABRIEL S. DERMER
Case 2:19-cv-06182-DSF-PLA Document 96 Filed 08/31/20 Page 5 of 5 Page ID #:3743




 1       16.     The next day (August 18), Plaintiffs responded by stating that the "motion
 2 for contempt and sanctions we filed yesterday speaks for itself on most of your points."
 3
4        I declare under penalty of perjury under the laws of the State of California and the
 5 United States that the foregoing is true and correct and that this Declaration was executed
 6 on August 31, 2020, at Los Angeles, California.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                4
                                 DE LARATION OF GABRIEL S. DERMER
